ACCEPTED
                                                                                           04-14-00547-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      9/28/2015 9:03:46 AM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                NO. 04-14-00547-CV

           ______________________________________________________
                                                              FILED IN
                                                    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                        IN THE COURT OF APPEALS
                                                    09/28/2015 9:03:46 AM
                    FOURTH SUPREME JUDICIAL DISTRICT
                                                        KEITH E. HOTTLE
                           SAN ANTONIO, TEXAS                Clerk
           ______________________________________________________

                    IN THE INTEREST OF T.S.P., A CHILD
           ______________________________________________________

                      APPELLANT’S FIRST MOTION
         TO EXTEND DEADLINE TO FILE MOTION FOR REHEARING
          ______________________________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes now TAD DANA PERRY, Appellant, and files this Motion to Extend

Deadline to File Motion for Rehearing before the Panel, and would show the Honorable

Court as follows:

1.    A motion for rehearing may be filed within 15 days from the date a judgment or

      order has been rendered by the Court. Rule 49.1 Tex. Rules App. Proc.

2.    The Court may extend the deadline to file a motion for rehearing if the motion is

      filed within 15 days from the deadline to file the motion. Rule 49.8 Tex. Rules

      App. Proc.

3.    The Court rendered its judgment on August 26, 2015.

4.    Appellant’s deadline to file a motion for rehearing was September 10, 2015.

5.    The time allowed for the Court to extend the deadline to file a motion will expire

      on September 26, 2015.
6.   Appellant seeks to extend the deadline to file a motion for rehearing for 30 days, to

     October 25, 2015.

7.   Appellant did not previously have access to the necessary finances sufficient to

     cover costs to move for rehearing on issues not addressed in opinion, specifically

     the Appellee’s failure of proof on conditions precedent related to medical support.

8.   If remanded without further clarification of the issues related to the “determination

     of the amount of child support arrearages and medical support arrearages to which

     [Appellee] is entitled,” the order to remand will relay to the trial court that this

     Court has concluded that Appellee is in fact entitled to the increases in medical

     support despite the fact that Appellee failed to prove at trial that she complied with

     the Court Ordered conditions precedent to the said increases. On remand, the trial

     court’s determination is not a mere question of arrearage “recalculation”. On the

     contrary, the trial court implicitly found that the Appellee had in fact complied

     with the conditions precedent to said increase in order for the Attorney General’s

     payment record to be accurate. The Appellant’s grounds for relief included the

     specific ground that the Appellee failed to introduce any evidence or her obliged

     performance of the conditions precedent as required by the Decree of Divorce.

     Without further clarification of the remand order, or the additional grant of relief

     on that specific ground, the Appellant would be back before this Court on another

     “abuse of discretion” claim on that specific issue after the trial court simply

     “calculates” the amounts due upon introduction of the Attorney General’s payment



                                           2
      record. Appellee should not have the opportunity to make an additional attempt at

      providing sufficient proof of an increase in payment amount or arrearages related

      to medical support.

9.    The undersigned attorney has been preparing for and appearing in numerous

      administrative hearings and appearance, pre-trial, and trial settings in Texas district

      and county courts over the last 30 days.

10.   This is the first request for extension to file a motion for rehearing submitted by

      the Appellant in this matter.

11.   This extension of time is not sought for delay or any other dilatory purpose, but so

      that the Appellant can fully research the issues of this case and clearly state the

      points to be relied on for rehearing.

12.   The Appellant respectfully prays that the Court grant the instant Motion and

      extend the deadline for filing of the Appellant’s Motion for Rehearing before the

      Panel to October 25, 2015.

                                                  Respectfully submitted,

                                                  ROBERT BARRERA P.C.
                                                  424 East Nueva
                                                  San Antonio, Texas 78205
                                                  Telephone: (210) 244-5811
                                                  Facsimile: (210) 224-5890

                                                  _______/S/___________________
                                                  ROBERT J. BARRERA
                                                  State Bar No. 01807500

                                                  ATTORNEY FOR APPELLANT
                                                  TAD DANA PERRY


                                              3
                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 25th day of September, 2015 a true
and correct copy of the foregoing was served on all parties in this case by fax, email, or
mail.



                                                    /S/
                                                ROBERT J. BARRERA




                                            4